DETAILED ACTION
	Claims 1-5, 7-9, 11-15, and 19-24 are pending. Claims 14 and 19-21 have been amended, claims 6, 10, and 16-18 were previously canceled, claims 22-24 have been added, and claims 1-5, 7-9, and 11-13 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on January 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,711,197 and U.S. Patent No. 9,593,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Specification
The disclosure is objected to because of the following informalities: Page 153 recites Mixture Example M-19 and page 157 recites Mixture Example M-29 and Mixture .  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,254,874. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to difluorostilbene compounds and their use in liquid crystal media. Formula II of ‘874, specifically formula II-3 when R2 is unfluorinated alkyl or unfluorinated alkoxy having 1 to 17 C atoms or unfluorinated alkenyl, unfluorinated alkenyloxy or unfluorinated alkoxyalkyl having 2 to 15 C atoms, A21 is 
    PNG
    media_image1.png
    176
    268
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    193
    292
    media_image2.png
    Greyscale
, and A22 is 
    PNG
    media_image3.png
    103
    110
    media_image3.png
    Greyscale
 it encompasses formula DFS-2-1 of instant claim 14 when R01 denotes alkyl which is straight chain having 1 to 12 C-atoms, A02 is 
    PNG
    media_image4.png
    68
    87
    media_image4.png
    Greyscale
 when r1 is 0 to 4 and L0 is halogen (F), A03 denotes 
    PNG
    media_image5.png
    87
    83
    media_image5.png
    Greyscale
, and X02 denotes –NCS. The process of claim 14 of ‘874 encompasses instant claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 15, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 20 recite “alkyl…branched having 1 to 20 C-atoms”. However, this group must have at least 3 carbon atoms. Claim 14 also recites “alkyl or alkenyl having up to 6 C atoms”. However, an alkyl must have at least 1 carbon atom and an In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974).
Claims 15, 19, and 21-24 are rejected because they depend from rejected based claims 14 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) as evidenced by Sato et al. (U.S. 5,380,461). Translation previously provided.
Poetsch et al. teaches a liquid crystal medium comprising a compound of the following formula I [0007] (claim 15):

    PNG
    media_image6.png
    73
    390
    media_image6.png
    Greyscale
 [0016] wherein R1 has 1 to 12 carbon atoms, A11 can be 
    PNG
    media_image7.png
    192
    460
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    105
    105
    media_image8.png
    Greyscale
, Z11 can be -CF=CF-, n1 can be 0, and A13 can be 
    PNG
    media_image8.png
    105
    105
    media_image8.png
    Greyscale
 [0007-0008] which is equivalent to formula DFS-2-1 of instant claim 14 when R01 denotes alkyl which is straight chain having 1 to 12 C-atoms, A02 is 
    PNG
    media_image4.png
    68
    87
    media_image4.png
    Greyscale
 when r1 is 0 to 4 and L0 is halogen (F), A03 denotes 
    PNG
    media_image5.png
    87
    83
    media_image5.png
    Greyscale
, and X02 denotes –NCS. Poetsch et al. also teaches for practical applications such as using a wide nematic phase range, low viscosity, appropriate optical anisotropy Δn depending on the display mode, especially moderately high Δn for composite systems such as PDLC. There is a great need for liquid crystal media with suitable properties and particularly wide and good compatibility with polymer precursors for composite systems [0006]. Although Poetsch et al. does not teach a specific example of the above compound having the specified groups, specifically when n is 0 and Z11 is -CF=CF-, it would have been obvious to one 

    PNG
    media_image9.png
    360
    342
    media_image9.png
    Greyscale
[0011] wherein the variables are the same as defined in the formula I above [0012] which is equivalent to a method of preparing a compound of formula DFS-2-1 by converting an aniline analog of said compound when X02 is NH2, into a compound of formula DFS-2-1 of instant claim 19.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) as applied to claim 14 above, and further in view of Yang et al. (CN104140825). Translation attached.
With regard to claims 20-22, Poetsch et al. teaches the liquid crystal medium with respect to the composition, for example, contains the compound or group of compounds of formula I, preferably at or above a total concentration of 10% [0015] (claim 21) and may further comprise additional compounds but does not teach a compound of formula DFS-1.
However, Yang et al. teaches a nematic liquid crystal material composed of components A, B, C, D, E, F, G, and H [abstract] in which component H is the following:

    PNG
    media_image10.png
    93
    409
    media_image10.png
    Greyscale
[p 4] wherein R11 is an alkyl or alkoxy [p2] which is equivalent to formula DFS-1 of instant claim 20 when R01 and R02 are straight chain alkyl or alkoxy having 1 to 20 C atoms, d1 is 0, A02 and A03 are 
    PNG
    media_image4.png
    68
    87
    media_image4.png
    Greyscale
 when r1 is 0, and d2 is 0. Yang et al. also teaches the nematic liquid crystal provided by the present invention has ultra-high birefringence value, lower viscosity, larger dielectric anisotropy and wider operating temperature range, and is used in optical phased arrays and optical communications [p 3] (claim 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poetsch et al. to include component H of Yang et al. in order to achieve optimal liquid crystalline properties.
Claim 22 recites “for high-frequency technology” which refers to the use of the component. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poetsch et al. (JP2002012871) view of Yang et al. (CN104140825) as applied to claim 22 above, and further in view of Manabe et al. (U.S. 2014/0217325).
With regard to claims 23 and 24, Poetsch in view of Yang teach a liquid crystal composition comprising a compound of formula DFS-2-1 used in optical phased arrays which is a type of high frequency device but does not teach a microwave antenna array or process of tuning it.
However, Manabe et al. teaches a specific example of a phased array antenna is a microwave phased-array antenna in which liquid-crystalline media are to be used [abstract] and may be tuned by the application of magnetic and/or electric fields [0185]. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a microwave phased-array antenna of Manabe et al. 
Response to Arguments
	Due to the amendment filed January 12, 2022 of instant claim 14, the 103 rejection over Tanaka, and Tanaka further in view of Poetsch has been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 14. However, Poetsch is still being used as prior art because it continues to teach the instantly claimed compound and method of making thereof.
	Regarding claim 16, the Examiner apologizes for the confusion. It was not the Examiner’s intent to eliminate Applicant’s ability to file a divisional with the statement of withdrawal. The statement was simply to acknowledge that since claim 16 was canceled, it was no longer part of the instant applications searchable/reject-able subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722